internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc ita-plr-105585-02 date date legend do taxpayers property x r s t date year year accounting firm accountant dear this letter is in response to a request on behalf of taxpayers for a private_letter_ruling granting permission to revoke an election out of the installment_method pursuant to sec_453 of the internal_revenue_code plr-105585-02 facts husband taxpayer taxpayer is an individual using the cash_method_of_accounting taxpayer owned property x taxpayer secured a purchaser for property x in year on date taxpayer sold property x for a selling_price of dollar_figurer taxpayer received dollar_figures on the date of sale taxpayer was entitled to a payment of dollar_figuret in year and additional_amounts in subsequent years taxpayer retained accounting firm to prepare the year federal_income_tax return taxpayer provided accounting firm with a copy of the documents pertaining to the sale of property x accountant who worked with taxpayer in preparing the return erroneously concluded that the installment_sale provisions did not apply the return was prepared reporting all of the gain on the year return accounting firm represents that the applicability of the installment_method was not considered by any of the other accountants who reviewed or signed the year return taxpayers signed the return inadvertently making the election out of the installment_method on the timely filed year return subsequently another member of accounting firm reviewed taxpayers’ year return and realized that the installment_method should have been used for the sale within a reasonable_time of the discovery of the mistake accounting firm prepared the request for permission to revoke the election out of the installment_method for the sale taxpayers represent that there was no intention on their part to elect out of the installment_method taxpayers also represent that the request for a change is not due to hindsight on their part taxpayers’ request was within a reasonable_time and in accordance with the applicable administrative procedures for requesting a private_letter_ruling law and analysis sec_453 of the code provides that generally a taxpayer shall report income from an installment_sale under the installment_method sec_453 defines an installment_sale as a disposition of property for which at least one payment is to be received after the close of the taxable_year of the disposition sec_15a_453-1 i of the temporary income_tax regulations defines payment to include amounts actually or constructively received in the taxable_year under an installment_obligation pursuant to sec_453 of the code and sec_15a_453-1 d of the temporary income_tax regulations a taxpayer may elect out of the installment_method in accordance with the manner prescribed by regulations under sec_1 d of the income_tax regulations a taxpayer who reports an amount_realized equal to the selling_price including the full face_amount of any installment_obligation on a timely tax plr-105585-02 return filed for the taxable_year in which the installment_sale occurs is considered to have elected out of using the installment_method except as otherwise provided in regulations sec_453 requires a taxpayer who desires to elect out of the installment_method for a qualifying_sale to do so on or before the due_date including extensions for the taxpayer’s federal_income_tax return for the taxable_year of the sale pursuant to sec_15a_453-1 of the temporary regulations generally an election under sec_453 d is irrevocable and such an election is revocable only with the consent of the internal_revenue_service a revocation of an election out of the installment_method is retroactive and will not be permitted when one of its purposes is the avoidance of federal income taxes temp sec_15a_453-1 in the instant case taxpayer supplied accounting firm with documents containing information sufficient to indicate the possible application of installment_sale reporting for gain from the sale at issue accounting firm did not use the installment_method to report the gain because of accountant 1's failure to recognize that at least one payment would be received by taxpayer after the year of disposition accountant did not recognize the installment_method was available and did not advise taxpayer to report the gains using the installment_method at no time prior to the filing of the year return did accountant or any other employee of accounting firm discuss use of the installment_method with taxpayer the information submitted indicates that taxpayers’ desire to revoke the election is due to accountant 1's error and not hindsight by taxpayers taxpayers’ inadvertent election out was made in reliance upon the accountant’s advice and with the expectation that their liability was being minimized to the extent allowable by law as soon as accounting firm became aware of the oversight taxpayers were advised to file a request to revoke the election out accordingly based on a careful consideration of all the information submitted and representations made taxpayers may revoke the election out of the installment_method of reporting under sec_453 permission to revoke the election out of installment_method reporting for the sale is granted for the period that end sec_75 days after the date of this letter to revoke the election out of the installment_method for the sale at issue taxpayers must file an amended federal_income_tax return for the taxable_year of the sale and any previously filed return on which a portion of the gain from the sale is reportable under the installment_method a copy of this letter must be attached to the amended returns the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party no opinion is expressed regarding the amount of gain realized on the sale of property x including whether the gain qualifies for the installment_method under sec_453 of the code no opinion is expressed as to the tax treatment of the transaction under any other provisions of the code and regulations plr-105585-02 that may be applicable thereto or the tax treatment of any conditions existing at the time of or effects resulting from the transaction which are not specifically covered by the above ruling this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney currently on file with this office we are sending a copy of this letter_ruling to the taxpayers’ authorized representative sincerely s j charles strickland j charles strickland senior technician reviewer branch office of associate chief_counsel income_tax and accounting
